Notice of Allowance
Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carolina Säve on 03/26/2021.

The claims have been amended as follows: 

1. (Currently Amended) A heat pump system for a vehicle, comprising:
a battery coolant line connected to a battery module and a coolant flows in the battery coolant line;
a cooling device having a radiator and a first water pump connected to a coolant line and the cooling device is configured to circulate the coolant in the coolant line to cool electrical equipment, wherein the cooling device is selectively connected to the battery coolant line via a first valve;
a first chiller disposed in the battery coolant line, to be connected to a refrigerant line of an air conditioner via a first connecting line, and the first chiller is configured to adjust a temperature of the coolant by selectively exchanging heat between the coolant and a refrigerant flowing into the first chiller;
a second chiller selectively connected to the coolant line via a second valve and selectively connected to the refrigerant line via a second connecting line, and the second chiller is configured to increase a temperature of the coolant by selectively exchanging heat between the coolant and the refrigerant flowing into the second chiller; and
an integrated control valve connected to the refrigerant line, the first connecting line, and the second connecting line to adjust a flow direction of the refrigerant circulated in the air conditioner and the integrated control valve is configured to selectively expand the refrigerant passing through the 

2. (Currently Amended) The heat pump system for a vehicle of claim 1, wherein the air conditioner includes:
a heating ventilation air conditioner (HVAC) connected to the air conditioner via the refrigerant line and an opening/closing door is disposed inside the HVAC to cause outside air passing through an evaporator selectively to flow into an internal condenser based on cooling, heating, and heating/dehumidifying modes of the vehicle;
a compressor connected between the evaporator and the internal condenser via the refrigerant line;
an accumulator disposed in the refrigerant line between the compressor and the evaporator;
a first condenser connected to the internal condenser via the refrigerant line and disposed inside of the radiator;
a second condenser connected to the first condenser via the refrigerant line and disposed in the front of the vehicle; and
an expansion valve disposed in the refrigerant line connecting the second condenser and the evaporator.  

4. (Currently Amended)  The heat pump system for a vehicle of claim 2, wherein the second connecting line is connected to the accumulator to supply the refrigerant passing through the second chiller to the accumulator.  

7. (Currently Amended)  The heat pump system for a vehicle of claim 5, wherein the sub-heat exchanger further condenses the refrigerant condensed in the second condenser through heat-exchange with a low-temperature refrigerant discharged from the evaporator to flow into the expansion valve.  

8. (Currently Amended)  The heat pump system for a vehicle of claim 2, wherein when the battery module .  

Reasons for Allowance
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the following: a heat pump system of a vehicle comprising an integrated control valve connected to each of a refrigerant line of an air conditioner, a first connecting line comprising a first chiller, a second connecting line comprising a second chiller, wherein the integrated control valve adjusts a flow direction of a refrigerant circulated in the air conditioner, and selectively expand the refrigerant passing through the inside of the integrated control valve.

The closest prior art of record, Allgaeuer (US 20170253105 A1), discloses all of the other limitations required by the claim. Illustratively, a heat pump system of a vehicle (Fig. 1) comprising a battery coolant line connected to a battery module #36; a cooling device #4 having a radiator #22 and a first water pump #24a, wherein the cooling device is configured to circulate a coolant in a coolant line to cool electrical equipment #26, wherein the cooling device is selectively connected to the battery coolant line via a first valve #42a; a first chiller #14 disposed in the battery coolant line, to be connected to a refrigerant line of an air conditioner via a first connecting line, the first chiller configured to adjust a temperature of a coolant by selectively exchanging heat between the coolant and a refrigerant flowing into the first chiller ([0045-0046]); a second chiller #10 selectively connected to the coolant line via a second valve #44b, the second chiller configured to increase a temperature of the coolant by selectively exchanging heat between the coolant and a refrigerant flowing into the second chiller ([0045-0046]). .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763